The criminal law here involved, Section 2905.30, Revised Code, previously known as Section 13032, General Code, will be referred to here as the "indecent exposure" law. The court was told during argument that both affidavits used in these two cases were printed forms with blank spaces filled in and signatures added, that they were old blanks and had not been corrected. It would appear that such forms, having been out of date and incorrect for over seventeen years, had outlived their usefulness.
Prior to January 1, 1946, the then existing Section 13032, General Code, began with these words:
"Whoever, being over fourteen years of age, wilfully makes an indecent exposure of his person in a public place or in a place * * *." (Emphasis added.)
In 1945, the General Assembly of Ohio, enacted House Bill No. 463, effective January 1, 1946, the title in part being "To recodify the statutes relating to children by amending * * *" General Code Section 13032 (now Section 2905.30, Revised Code) to read in part as follows:
"Whoever, being eighteen years of age or over, wilfully makes an indecent exposure of his person in a public place or in a place * * *." (Emphasis added.)
It is quite apparent that by this amendment the statute was made inapplicable to those persons who had not reached the age of eighteen years.
As I understand the per curiam opinion in this case, it holds that the affidavit is lacking in a material allegation, therefore void. If this be true, it would also appear that no jeopardy has attached which would bar further proceeding under a new affidavit. See 22 Corpus Juris Secundum, 650, Criminal Law, Section 246, which reads as follows:
"Generally, jeopardy does not attach unless there is a valid indictment, information, or complaint, and in the absence of constitutional or statutory provisions to the contrary this rule may apply irrespective of whether accused was acquitted or convicted." *Page 179